Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16830260 filed on 03/25/2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application JP  2019-062236, filed 03/28/2019 (Japan).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are not acceptable for examination purposes.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim limitations where “the gimbal frame comprises the first spherical body fixing part and the second spherical body fixing part, the movable body comprises 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minamisawa (of record, see Information Disclosure Statement dated 03/25/2020) US 20160124242 A1. 
In regard to independent claim 1, Minamisawa teaches (see Figs. 1-11) an optical unit with a shake correction function  (i.e. as optical unit 100 with shake correction drive mechanism which swingably supports an optical module 10 having a photographing unit 1 in an inside of a fixed body 20 and is structured to swing the photographing unit 1, Abstract, paragraphs [02, 08-20, 43-49], as depicted in e.g. Figs. 1-4, 6-8) comprising: 
a movable body comprising an optical module (i.e. as optical module 10 having a photographing unit 1 swingably supported by the fixed body through a gimbal mechanism paragraphs [08-20, 45-52], as depicted in e.g. Figs. 1-4, 6-8); 
a gimbal mechanism (30) structured to swingably support the movable body (10) around a first axis intersecting an optical axis (i.e. one of L1, L2 axis) and swingably support the movable body around a second axis (i.e. other of L1, L2 axis) intersecting the optical axis and the first axis (as 30 swingably supports 10 around L1 and L2 axis that are perpendicular to optical axis L (Z-direction) and to one another see  e.g. paragraphs [47-55, 60-61], as depicted in Figs. 5, 3-4); 
a fixed body (20) which supports the movable body through the gimbal mechanism (i.e. as 20 supports 30 and swingably 10, paragraphs [45-55, 58-60, 68-73]); and 
a magnetic drive mechanism (500 with magnets 520, coils 560 is magnetic drive mechanism, paragraphs [45-52, ) structured to swing the movable body (10) around the first axis and around the second axis (500 as shake correction magnetic drive mechanism swings 10 around L1, L2, paragraphs [45-50,67], Figs. 2-5); 
wherein the gimbal mechanism (30) comprises: 
a gimbal frame (movable frame 32, paragraphs [55-65]); 
a first connection mechanism structured to turnably connect the movable body with the gimbal frame around the first axis (i.e. second frame 42 of 10, that  tunably connected via spherical body 38, 
a second connection mechanism structured to turnably connect the fixed body with the gimbal frame around the second axis (i.e. frame 25 fixed on 210,200 of 20, that is tunably connected via spherical body 38, protruded parts 38a to movable frame 32, around L1 axis, paragraphs [55-63], as depicted in e.g. Figs. 3-5); 
wherein the first connection mechanism (42, 38, 38b) comprises: a first spherical body (38, 38b, paragraphs [62-65], Figs. 3-5); 
a first spherical body fixing part to which the first spherical body is fixed in one of the movable body and the gimbal frame (as protruded part 38b in corner parts 322, 324 to which spherical body 38 is fixed in movable frame 32, paragraphs [62-63], as depicted in e.g. Figs. 3-5); and 
a first spherical body support part comprising a first concave curved face (receiving part 480 in concave shape) which faces the first spherical body fixing part and contacts with the first spherical body in another of the movable body and the gimbal frame (concave receiving part 480 faces protruding part(s) corners 38b 322,324 and contacts spherical body 38 in second frame 42 of 10, paragraphs [62-65], as depicted in e.g. Figs. 3-5); and 
wherein the first spherical body fixing part comprises a first fixing hole to which the first spherical body is partly fitted (i.e. as protruding parts 38b, 38 are fixed in corner parts 322, 324 of the hole formed by 32, as depicted in Figs. 3-5, paragraphs [62-66]).  
Regarding claim 2, Minamisawa teaches (see Figs. 1-11) that the second connection mechanism  (i.e. frame 25. 38, 38a, 32, paragraphs [55-63], Figs. 3-5) comprises: 
a second spherical body (38, 38a, paragraphs [60-61, 64-66], Figs. 3-5); 
a second spherical body fixing part to which the second spherical body is fixed in one of the fixed body and the gimbal frame (as protruded part 38a in corner parts 321, 323 to which spherical body 38 is fixed in movable frame 32, paragraphs [60-61], as depicted in e.g. Figs. 3-5; and 
a second spherical body support part comprising a second concave curved face (receiving part 280 in concave shape) which faces the second spherical body fixing part and contacts with the second spherical body in another of the fixed body and the gimbal frame (concave receiving part 280 faces 
the second spherical body fixing part comprises a second fixing hole to which the second spherical body is partly fitted (i.e. as protruding parts 38a, 38 are fixed in corner parts 321, 323 of the hole formed by 32, as depicted in Figs. 3-5, paragraphs [60-61, 64-66]).   

Regarding claim 10, Minamisawa teaches (see Figs. 1-11) that the gimbal frame (32, paragraphs [55-65]) comprises the first spherical body fixing part and the second spherical body fixing part (as protruded parts 38b and 38a in corner parts 322, 324 and 321,323, respectively, to which spherical bodies 38 are fixed in movable frame 32, paragraphs [62-63], as depicted in e.g. Figs. 3-5), the movable body comprises the first spherical body support part (concave receiving part 480 supporting spherical body 38 in second frame 42 of 10, paragraphs [62-65], as depicted in e.g. Figs. 3-5), and the fixed body comprises the second spherical body support part (concave receiving part 280 supports and contacts spherical body 38, 38a  in frame 25 of 210,200,20, paragraphs [60-61, 64-66], as depicted in e.g. Figs. 3-5).


Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 4-9, these claims depend on claim 3 and are objected to at least due to their dependency on claim 3. 
 
Conclusion

Sue et al. “Optical Unit with Shake Correction Function”, US 20170003517 also discloses features of the claimed invention (see e.g. figs. 3-7 and their descriptions). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872